By the Court.

When the defendant’s intestate had made sale of the plaintiff’s goods, and converted them into money, or into other articles of merchandise suitable for the home market, he became the absolute debtor of the plaintiff, to the amount which the goods produced. He had a right to apply the proceeds to his own use, and it appears that he did so. The plaintiff is entitled to recover the price for which his goods were sold in the foreign port, •f that can now be ascertained. If not, let him take judgment for the invoice value here, with interest from the date of the shipment in lieu of his expected profits (3).

Defendant defaulted.


 [By the agreement the plaintiff was entitled only to the produce or net amount of the sales, after deducting the freight. Want of evidence could not alter the con tract.—Ed.]